Exhibit 10.4

LIMITED GUARANTEE
OF
VALUEACT CAPITAL MASTER FUND, L.P.

LIMITED GUARANTEE, dated as of December 22, 2006 (this “Limited Guarantee”), by
ValueAct Capital Master Fund, L.P. (“Guarantor”), in favor of ADESA, INC., a
Delaware corporation (the “Company”).  On the date hereof, the Company has
entered into guarantees (the “Other Guarantees”) with (i) GS Capital Partners
VI, L.P. (together with GS Capital Partners VI Parallel, L.P., GS Capital
Partners VI Offshore, L.P. and GS Capital Partners VI GmbH & Co. KG), (ii)
Parthenon Investors II, L.P. and Insurance Auto Auctions, Inc. and (iii) Kelso
Investment Associates, VII, L.P. and Insurance Auto Auctions, Inc.
(collectively, the “Other Guarantors”) on substantially similar terms, except as
otherwise expressly provided therein.  Any capitalized term not otherwise
defined herein shall be as defined in the Merger Agreement (as defined below).


1.             LIMITED GUARANTEE.  TO INDUCE THE COMPANY TO ENTER INTO THAT
CERTAIN AGREEMENT AND PLAN OF MERGER, DATED AS OF THE DATE HEREOF (AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “MERGER AGREEMENT”),
BY AND AMONG THE COMPANY, KAR HOLDINGS II, LLC, A LIMITED LIABILITY COMPANY
(“BUYER”), KAR HOLDINGS, INC, A DELAWARE CORPORATION AND WHOLLY-OWNED SUBSIDIARY
OF BUYER (“HOLDINGS”) AND KAR ACQUISITION, INC, A DELAWARE CORPORATION AND
WHOLLY-OWNED SUBSIDIARY OF HOLDINGS (“MERGER SUB” AND TOGETHER WITH BUYER AND
HOLDINGS, THE “BUYER PARTIES”), THE GUARANTOR ABSOLUTELY, UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES TO THE COMPANY, ON THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE PROMPT AND COMPLETE PAYMENT, IF AND WHEN DUE OF 28.3133% (THE
“GUARANTEED PERCENTAGE”) OF THE OBLIGATIONS OF THE BUYER PARTIES PURSUANT TO AND
IN ACCORDANCE WITH: (I) SECTION 8.3(D)(I) OF THE MERGER AGREEMENT WITH RESPECT
TO THE BUYER TERMINATION FEE; (II) SECTION 8.3(D)(II) OF THE MERGER AGREEMENT
WITH RESPECT TO THE REIMBURSEMENT OF THE COMPANY TRANSACTION EXPENSES; AND (III)
SECTION 8.3(D)(III) OF THE MERGER AGREEMENT WITH RESPECT TO THE REIMBURSEMENT OF
THE COMPANY FINANCING FEES AND EXPENSES AND THE CREDIT FACILITY FEES AND
EXPENSES (THE GUARANTEED PERCENTAGE OF THE PAYMENT OBLIGATIONS IDENTIFIED IN
CLAUSES (I) THROUGH (III) ABOVE, ARE COLLECTIVELY REFERRED TO HEREIN AS THE
“OBLIGATIONS”); PROVIDED, THAT, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
IN THE EVENT THAT GUARANTOR HAS ACTUALLY PAID THE GUARANTEED PERCENTAGE OF THE
BUYER TERMINATION FEE PURSUANT TO CLAUSE (I) ABOVE OR THE GUARANTEED PERCENTAGE
OF THE COMPANY TRANSACTION EXPENSES PURSUANT TO CLAUSE (II) ABOVE, GUARANTOR
SHALL HAVE NO PAYMENT OBLIGATION WITH RESPECT TO THE COMPANY FINANCING FEES AND
EXPENSES OR THE CREDIT FACILITY FEES AND EXPENSES REFERENCED IN CLAUSE (III)
ABOVE; AND PROVIDED, FURTHER THAT THE MAXIMUM AGGREGATE AMOUNT PAYABLE BY THE
GUARANTOR UNDER THIS LIMITED GUARANTEE (EXCLUSIVE OF ANY AMOUNTS REQUIRED TO BE
PAID BY GUARANTOR PURSUANT TO AND IN ACCORDANCE WITH SECTION 16 HEREOF (THE
“PREVAILING PARTY COSTS”)) SHALL NOT EXCEED THE AGGREGATE OF ELEVEN MILLION
THREE HUNDRED TWENTY FIVE THOUSAND AND THREE HUNDRED ONE U.S. DOLLARS
(U.S.$11,325,301) (THE “CAP”); IT BEING UNDERSTOOD THAT THIS LIMITED GUARANTEE
MAY NOT BE ENFORCED WITHOUT GIVING EFFECT TO THE CAP.  EXCEPT FOR PREVAILING
PARTY COSTS, THE COMPANY HEREBY AGREES THAT IN NO EVENT SHALL THE GUARANTOR BE
REQUIRED TO PAY TO ANY PERSON UNDER, IN RESPECT OF, OR IN CONNECTION WITH THIS
LIMITED GUARANTEE OR THE MERGER AGREEMENT, MORE THAN THE CAP, AND THAT GUARANTOR
SHALL NOT HAVE ANY OBLIGATION OR LIABILITY TO ANY PERSON RELATING TO, ARISING
OUT OF OR IN CONNECTION WITH, THIS LIMITED GUARANTEE OTHER THAN AS EXPRESSLY SET
FORTH HEREIN.  SHOULD EITHER OF THE BUYER PARTIES DEFAULT IN THE PROMPT AND
COMPLETE PAYMENT OR PERFORMANCE OF THE OBLIGATIONS, THE GUARANTOR’S

1


--------------------------------------------------------------------------------




obligations hereunder shall become immediately due and payable to the Company. 
The Company shall provide Buyer and Guarantor with reasonable documentation, as
applicable, of the Company Financing Fees and Expenses and the Company
Transaction Expenses and shall use reasonable best efforts to provide Buyer with
reasonable documentation of the Credit Facility Fees and Expenses.  All sums
payable by the Guarantor hereunder shall be made in immediately available
funds.  The Company may, in its sole discretion, bring and prosecute a separate
action or actions against the Guarantor for the full payment of the Obligations,
subject to the Cap (plus any Prevailing Party Costs), regardless of whether the
action is brought against one or both of the Buyer Parties or any Other
Guarantor or whether one or both of the Buyer Parties or any Other Guarantor is
joined in any such action or actions.  Notwithstanding anything to the contrary
contained in this Limited Guarantee or any other document, the obligations of
the Guarantor under this Limited Guarantee and of any Other Guarantor under any
Other Guarantee shall be several and not joint.

 


2.             NATURE OF LIMITED GUARANTEE.


(A)           THE COMPANY SHALL NOT BE OBLIGATED TO FILE ANY CLAIM RELATING TO
THE OBLIGATIONS IN THE EVENT THAT ONE OR BOTH OF THE BUYER PARTIES BECOMES
SUBJECT TO A BANKRUPTCY, REORGANIZATION OR SIMILAR PROCEEDING, AND THE FAILURE
OF THE COMPANY TO SO FILE SHALL NOT AFFECT THE GUARANTOR’S OBLIGATIONS
HEREUNDER.  IN THE EVENT THAT ANY PAYMENT TO THE COMPANY IN RESPECT OF THE
OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RETURNED FOR ANY REASON
WHATSOEVER, THE GUARANTOR SHALL REMAIN LIABLE HEREUNDER WITH RESPECT TO THE
OBLIGATIONS (PLUS ANY PREVAILING PARTY COSTS) AS IF SUCH PAYMENT HAD NOT BEEN
MADE (SUBJECT TO THE TERMS HEREOF).  THIS IS AN UNCONDITIONAL GUARANTEE OF
PAYMENT AND NOT OF COLLECTIBILITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
LIMITED GUARANTEE, THE COMPANY HEREBY AGREES THAT (I) THE GUARANTOR MAY ASSERT,
AS A DEFENSE TO ANY PAYMENT OR PERFORMANCE BY THE GUARANTOR UNDER THIS LIMITED
GUARANTEE, ANY DEFENSE TO SUCH PAYMENT OR PERFORMANCE THAT THE BUYER PARTIES
COULD ASSERT AGAINST THE COMPANY UNDER THE TERMS OF THE MERGER AGREEMENT, OTHER
THAN ANY SUCH DEFENSE ARISING OUT OF, DUE TO, OR AS A RESULT OF, THE INSOLVENCY
OR BANKRUPTCY OF ANY BUYER PARTY OR ANY OF THE OTHER GUARANTORS, OR ANY DEFENSE
BASED UPON A CLAIM OF FRAUDULENT CONVEYANCE AND SIMILAR LAWS OF GENERAL
APPLICABILITY RELATING TO CREDITORS RIGHTS; AND (II) TO THE EXTENT THE BUYER
PARTIES ARE RELIEVED BY THE PARTIES TO THE MERGER AGREEMENT (INCLUDING THE
COMPANY) OF THEIR OBLIGATIONS UNDER SECTION 8.3(D) OF THE MERGER AGREEMENT, THE
GUARANTOR SHALL BE SIMILARLY RELIEVED OF ITS OBLIGATIONS UNDER THIS LIMITED
GUARANTEE.


(B)           THE COMPANY HEREBY ACKNOWLEDGES AND AGREES THAT, AS OF THE DATE
HEREOF, EACH OF THE BUYER PARTIES’ SOLE ASSETS ARE A DE MINIMIS AMOUNT OF CASH
AND THEIR RESPECTIVE RIGHTS UNDER THE MERGER AGREEMENT, AND THAT NO ADDITIONAL
FUNDS OR ASSETS ARE EXPECTED TO BE CONTRIBUTED TO THE BUYER PARTIES, EXCEPT AS
CONTEMPLATED BY THE MERGER AGREEMENT IN CONNECTION WITH THE CLOSING.


(C)           NOTWITHSTANDING ANYTHING THAT MAY BE EXPRESSED OR IMPLIED IN THIS
LIMITED GUARANTEE OR ANY DOCUMENT OR INSTRUMENT DELIVERED CONTEMPORANEOUSLY
HEREWITH, AND NOTWITHSTANDING THE FACT THAT THE GUARANTOR MAY BE A PARTNERSHIP
OR LIMITED LIABILITY COMPANY, BY ITS ACCEPTANCE OF THE BENEFITS OF THIS LIMITED
GUARANTEE, THE COMPANY COVENANTS AND AGREES THAT (I) NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES OR AFFILIATES, AND THE COMPANY AGREES TO THE MAXIMUM EXTENT
PERMITTED BY LAW, NONE OF ITS OFFICERS, DIRECTORS, SECURITY HOLDERS OR

2


--------------------------------------------------------------------------------




representatives, has or shall have any right of recovery under the Merger
Agreement or the transactions contemplated thereby, and to the extent that it
has or obtains any such right, it, to the maximum extent permitted by Law,
hereby waives (on its own behalf and on behalf of each of the aforementioned
persons) each and every such right against, and hereby releases, and no personal
liability shall attach to, the Guarantor or any of the Sponsor Affiliates (as
defined below), from and with respect to any claim, known or unknown, now
existing or hereafter arising, relating to the Merger Agreement or the
transactions contemplated thereby, whether by or through attempted piercing of
the corporate (or limited liability company or limited partnership) veil, or by
or through a claim by or on behalf of the Buyer Parties (or any other Person)
against any Sponsor Affiliate (including, without limitation, a claim to enforce
the Equity Commitment Letters) (the “Released Claims”), except for its rights to
recover from the Guarantor (but not any Sponsor Affiliate, under and to the
extent provided in this Limited Guarantee (subject to the limitations described
herein)), and its rights against the Other Guarantors pursuant to the terms of
the Other Guarantees; and (ii) recourse against the Guarantor under this Limited
Guarantee (subject to the limitations described herein) and against the Other
Guarantors pursuant to the Other Guarantees shall be the sole and exclusive
remedy of the Company and all of its Subsidiaries and Affiliates against the
Guarantor and each Sponsor Affiliate in respect of any liabilities or
obligations arising under the Merger Agreement or the transactions contemplated
thereby. For purposes of this Limited Guarantee, “Sponsor Affiliate” means,
collectively, any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder, Affiliate or assignee
of the undersigned or any Sponsor Affiliate or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder, Affiliate or assignee of any of the foregoing; provided, that, if
the Person is an Other Guarantor, such Person shall also have such obligations
to Company as are set forth in the Other Guarantee of such Person.

 


(D)           THE COMPANY HEREBY COVENANTS AND AGREES THAT IT SHALL NOT
INSTITUTE, DIRECTLY OR INDIRECTLY, AND SHALL CAUSE ITS SUBSIDIARIES AND
CONTROLLED AFFILIATES NOT TO INSTITUTE, IN THE NAME OF OR ON BEHALF OF THE
COMPANY OR ANY OTHER PERSON, ANY PROCEEDING OR BRING ANY OTHER CLAIM ARISING
UNDER THE MERGER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, AGAINST THE
GUARANTOR OR THE SPONSOR AFFILIATES EXCEPT FOR CLAIMS AGAINST THE GUARANTOR
UNDER THIS LIMITED GUARANTEE (SUBJECT TO THE LIMITATIONS DESCRIBED HEREIN), ANY
CLAIMS AGAINST ANY SPONSOR AFFILIATE THAT IS AN OTHER GUARANTOR UNDER AN OTHER
GUARANTEE, ANY CLAIMS FOR EQUITABLE RELIEF PERMITTED UNDER SECTION 9.12 OF THE
MERGER AGREEMENT, OR ANY CLAIMS PERMITTED UNDER THE CONFIDENTIALITY AGREEMENT.


(E)           THE COMPANY ACKNOWLEDGES THAT THE GUARANTOR IS AGREEING TO ENTER
INTO THIS LIMITED GUARANTEE IN RELIANCE ON THE PROVISIONS SET FORTH IN SECTIONS
2(B) THROUGH (E). SECTIONS 2(B), 2(C), 2(D) AND 2(E) SHALL SURVIVE TERMINATION
OF THIS LIMITED GUARANTEE.


3.             CHANGES IN OBLIGATIONS; CERTAIN WAIVERS.  THE GUARANTOR AGREES
THAT THE COMPANY MAY AT ANY TIME AND FROM TIME TO TIME, WITHOUT NOTICE TO OR
FURTHER CONSENT OF THE GUARANTOR, EXTEND THE TIME OF PAYMENT OF ANY OF THE
OBLIGATIONS, AND ALSO MAY MAKE ANY AGREEMENT WITH ONE OR BOTH OF THE BUYER
PARTIES OR ANY OTHER GUARANTOR FOR THE EXTENSION, RENEWAL, PAYMENT, COMPROMISE,
DISCHARGE OR RELEASE THEREOF, IN WHOLE OR IN PART, OR FOR ANY MODIFICATION OF
THE TERMS THEREOF OR OF ANY AGREEMENT BETWEEN THE COMPANY, ON THE ONE HAND, AND
ONE OR BOTH OF THE BUYER PARTIES OR ANY OTHER GUARANTOR, ON THE OTHER HAND,
WITHOUT IN ANY

3


--------------------------------------------------------------------------------




way impairing or affecting the Guarantor’s obligations under this Limited
Guarantee.  The Guarantor agrees that the obligations of the Guarantor hereunder
shall not be released or discharged, in whole or in part, or otherwise affected
by: (a) the failure of the Company to assert any claim or demand or to enforce
any right or remedy against one or both of the Buyer Parties or any Other
Guarantor; (b) any change in the time, place or manner of payment of any of the
Obligations or any rescission, waiver, compromise, consolidation or other
amendment or modification of any of the terms or provisions of the Merger
Agreement, any Other Guarantee, or any other agreement evidencing, securing or
otherwise executed in connection with any of the Obligations (provided that any
such change, rescission, waiver, compromise, consolidation or other amendment or
modification shall be subject to the prior written consent of the Buyer Parties
to the extent expressly required by the Merger Agreement or to the prior written
consent of any of the applicable Other Guarantors, to the extent expressly
required by any of the Other Guarantees); (c) the addition, substitution or
release of any Person interested in the transactions contemplated by the Merger
Agreement (provided, that any such addition, substitution or release shall be
subject to the prior written consent of the Buyer Parties to the extent
expressly required under the Merger Agreement); (d) any change in the corporate
existence, structure or ownership of one or both of the Buyer Parties or any
other Person liable with respect to any of the Obligations; (e) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting one or both of
the Buyer Parties, or any other Person liable with respect to any of the
Obligations; (f) subject to the last sentence of Section 2(a) hereof, any lack
of validity or enforceability of the Obligations, the Merger Agreement or any
agreement or instrument relating thereto; (g) the existence of any claim,
set-off or other rights which the Guarantor may have at any time against one or
both of the Buyer Parties, any Other Guarantor or the Company, whether in
connection with the Obligations or otherwise; or (h) the adequacy of any other
means the Company may have of obtaining repayment of any of the Obligations.  To
the fullest extent permitted by Law, the Guarantor hereby expressly waives any
and all rights or defenses arising by reason of any Law which would otherwise
require any election of remedies by the Company.  The Guarantor waives
promptness, diligence, notice of the acceptance of this Limited Guarantee and of
the Obligations, presentment, demand for payment, notice of non-performance,
default, dishonor and protest, notice of any Obligations incurred and all other
notices of any kind (except for notices to be provided to the Buyer Parties and
Skadden, Arps, Slate, Meagher & Flom LLP in accordance with Section 9.2 of the
Merger Agreement), all defenses which may be available by virtue of any
valuation, stay, moratorium or other similar Law now or hereafter in effect, any
right to require the marshalling of assets of one or both of the Buyer Parties,
or any other Person liable with respect to any of the Obligations, and all
suretyship defenses generally (other than breach by the Company of this Limited
Guarantee).  The Guarantor hereby unconditionally and irrevocably agrees that it
shall not institute, and shall cause its Affiliates not to institute, any
proceeding asserting that this Limited Guarantee is illegal, invalid or
unenforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general application relating to or affecting creditors’ rights,
and general equitable principles (whether considered in a proceeding in equity
or at law).  The Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the transactions contemplated by the Merger Agreement
and that the waivers set forth in this Limited Guarantee are knowingly made in
contemplation of such benefits and after the advice of counsel.

4


--------------------------------------------------------------------------------





4.             NO SUBROGATION.  THE GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY AGREES NOT TO EXERCISE ANY RIGHTS THAT IT MAY NOW HAVE OR HEREAFTER
ACQUIRE AGAINST ONE OR BOTH OF THE BUYER PARTIES OR ANY OTHER PERSON LIABLE WITH
RESPECT TO ANY OF THE OBLIGATIONS THAT ARISE FROM THE EXISTENCE, PAYMENT,
PERFORMANCE, OR ENFORCEMENT OF THE GUARANTOR’S OBLIGATIONS UNDER OR IN RESPECT
OF THIS LIMITED GUARANTEE OR ANY OTHER AGREEMENT IN CONNECTION THEREWITH,
INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF SUBROGATION, REIMBURSEMENT,
EXONERATION, CONTRIBUTION OR INDEMNIFICATION AND ANY RIGHT TO PARTICIPATE IN ANY
CLAIM OR REMEDY OF THE COMPANY AGAINST ONE OR BOTH OF THE BUYER PARTIES OR ANY
OTHER PERSON INTERESTED IN THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT
LIABLE WITH RESPECT TO ANY OF THE OBLIGATIONS, WHETHER OR NOT SUCH CLAIM, REMEDY
OR RIGHT ARISES IN EQUITY OR UNDER CONTRACT, STATUTE OR COMMON LAW, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO TAKE OR RECEIVE FROM ONE OR BOTH OF THE BUYER
PARTIES OR ANY OTHER PERSON LIABLE WITH RESPECT TO ANY OF THE OBLIGATIONS,
DIRECTLY OR INDIRECTLY, IN CASH OR OTHER PROPERTY OR BY SET-OFF OR IN ANY OTHER
MANNER, PAYMENT OR SECURITY ON ACCOUNT OF SUCH CLAIM, REMEDY OR RIGHT, UNLESS
AND UNTIL ALL OF THE OBLIGATIONS AND PREVAILING PARTY COSTS, IF APPLICABLE,
SHALL HAVE BEEN IRREVOCABLY PAID IN FULL IN CASH; PROVIDED THAT, THE GUARANTOR
SHALL HAVE THE RIGHT TO CAUSE ANY OTHER PERSON TO SATISFY ITS PAYMENT
OBLIGATIONS TO THE COMPANY UNDER SECTION 1 HEREOF; PROVIDED, HOWEVER, THAT SUCH
RIGHT IN THE PRECEDING PROVISO SHALL ONLY RELIEVE THE GUARANTOR OF ITS
OBLIGATION TO MAKE SUCH PAYMENT WHEN SUCH PAYMENT IS IRREVOCABLY PAID BY SUCH
OTHER PERSON IN FULL IN CASH.  IF ANY AMOUNT SHALL BE PAID TO THE GUARANTOR IN
VIOLATION OF THE IMMEDIATELY PRECEDING SENTENCE AT ANY TIME PRIOR TO THE PAYMENT
IN FULL IN CASH OF THE OBLIGATIONS AND PREVAILING PARTY COSTS, IF APPLICABLE,
SUCH AMOUNT SHALL BE RECEIVED AND HELD IN TRUST FOR THE BENEFIT OF THE COMPANY,
SHALL BE SEGREGATED FROM OTHER PROPERTY AND FUNDS OF THE GUARANTOR AND SHALL
FORTHWITH BE PAID OR DELIVERED TO THE COMPANY IN THE SAME FORM AS SO RECEIVED
(WITH ANY NECESSARY ENDORSEMENT OR ASSIGNMENT) TO BE CREDITED AND APPLIED TO THE
OBLIGATIONS AND PREVAILING PARTY COSTS, IF APPLICABLE, IN ACCORDANCE WITH THE
TERMS OF THE MERGER AGREEMENT, WHETHER MATURED OR UNMATURED, OR TO BE HELD AS
COLLATERAL FOR ANY OBLIGATIONS OR PREVAILING PARTY COSTS, IF APPLICABLE,
THEREAFTER ARISING.


5.             NO WAIVER; CUMULATIVE RIGHTS.  NO FAILURE ON THE PART OF THE
COMPANY TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT, REMEDY OR POWER
HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE BY THE COMPANY OF ANY RIGHT, REMEDY OR POWER HEREUNDER PRECLUDE ANY
OTHER OR FUTURE EXERCISE OF ANY RIGHT, REMEDY OR POWER HEREUNDER.  EACH AND
EVERY RIGHT, REMEDY OR POWER HEREBY GRANTED TO THE COMPANY SHALL BE CUMULATIVE
AND NOT EXCLUSIVE OF ANY OTHER, AND MAY BE EXERCISED BY THE COMPANY AT ANY TIME
OR FROM TIME TO TIME.


6.             REPRESENTATIONS AND WARRANTIES.  THE GUARANTOR HEREBY REPRESENTS
AND WARRANTS THAT:


(A)           THE GUARANTOR HAS FULL LIMITED PARTNERSHIP OR LIMITED LIABILITY
COMPANY, AS THE CASE MAY BE, POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
LIMITED GUARANTEE AND TO PERFORM THE OBLIGATIONS, AND THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS LIMITED GUARANTEE BY GUARANTOR HAS BEEN DULY AUTHORIZED
BY ALL NECESSARY LIMITED PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS THE CASE
MAY BE, ACTION ON THE PART OF GUARANTOR;


(B)           THIS LIMITED GUARANTEE IS THE VALID AND BINDING OBLIGATION OF THE
GUARANTOR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE
QUALIFICATION, HOWEVER, THAT

5


--------------------------------------------------------------------------------




enforcement of the rights and remedies created thereby is subject to the effects
of bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general application relating to or affecting creditors’ rights,
and to general equitable principles (whether considered in a proceeding in
equity or at law);

 


(C)           NO FURTHER APPROVAL OF THE GUARANTOR’S BOARD OF DIRECTORS,
MANAGERS, MEMBERS, PARTNERS, STOCKHOLDERS OR OTHER SECURITY HOLDERS IS REQUIRED
FOR THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS LIMITED GUARANTEE BY THE
GUARANTOR AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS LIMITED GUARANTEE
BY THE GUARANTOR DO NOT CONTRAVENE ANY PROVISION OF THE GUARANTOR’S
ORGANIZATIONAL DOCUMENTS OR ANY LAW, REGULATION, RULE, DECREE, ORDER, JUDGMENT
OR CONTRACTUAL RESTRICTION BINDING ON THE GUARANTOR OR ANY OF ITS ASSETS;


(D)           ALL CONSENTS, APPROVALS, AUTHORIZATIONS, PERMITS OF, FILINGS WITH
AND NOTIFICATIONS TO, ANY GOVERNMENTAL AUTHORITY NECESSARY FOR THE DUE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS LIMITED GUARANTEE BY THE GUARANTOR
HAVE BEEN OBTAINED OR MADE AND ALL CONDITIONS THEREOF HAVE BEEN DULY COMPLIED
WITH, AND NO OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY OR REGULATORY BODY IS REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS LIMITED GUARANTEE; AND


(E)           SUCH GUARANTOR HAS THE FINANCIAL CAPACITY TO PAY AND PERFORM ALL
OF ITS OBLIGATIONS UNDER THIS LIMITED GUARANTEE, AND ALL FUNDS NECESSARY FOR
SUCH GUARANTOR TO FULFILL ITS OBLIGATIONS UNDER THIS LIMITED GUARANTEE SHALL BE
AVAILABLE TO SUCH GUARANTOR (OR ITS ASSIGNEE PURSUANT TO SECTION 12 HEREOF) FOR
AS LONG AS THIS LIMITED GUARANTEE SHALL REMAIN IN EFFECT IN ACCORDANCE WITH
SECTION 7 HEREOF.


7.             CONTINUING GUARANTEE; TERMINATION.  THIS LIMITED GUARANTEE SHALL
REMAIN IN FULL FORCE AND EFFECT AND SHALL BE BINDING ON THE GUARANTOR, ITS
SUCCESSORS AND ASSIGNS UNTIL ALL OF THE OBLIGATIONS AND PREVAILING PARTY COSTS,
IF APPLICABLE, PAYABLE UNDER THIS LIMITED GUARANTEE HAVE BEEN IRREVOCABLY PAID
IN FULL.  NOTWITHSTANDING THE FOREGOING AND SUBJECT TO THE PROVISO BELOW, THIS
LIMITED GUARANTEE SHALL TERMINATE AND THE GUARANTOR SHALL HAVE NO FURTHER
OBLIGATIONS UNDER THIS LIMITED GUARANTEE UPON THE EARLIEST TO OCCUR OF (I) THE
EFFECTIVE TIME OR (II) THE TERMINATION OF THE MERGER AGREEMENT IN CIRCUMSTANCES
NOT GIVING RISE TO A CLAIM FOR PAYMENT OF ANY OBLIGATION; PROVIDED, THAT IF THE
COMPANY COMMENCES AN ACTION WITH RESPECT TO THIS LIMITED GUARANTEE IN A COURT OF
COMPETENT JURISDICTION, THIS LIMITED GUARANTEE SHALL REMAIN IN FULL FORCE AND
EFFECT UNTIL THE FINAL RESOLUTION OF SUCH ACTION.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT THAT THE COMPANY, ANY OF ITS SUBSIDIARIES OR AFFILIATES
ASSERTS IN ANY LITIGATION OR OTHER PROCEEDING (1) THAT THE PROVISIONS OF SECTION
1 HEREOF LIMITING THE MAXIMUM AGGREGATE LIABILITY OF THE GUARANTOR TO THE CAP
PLUS THE PREVAILING PARTY COSTS, OR THE PROVISIONS OF SECTIONS 2(A), 2(C), 2(D),
7, 9, 10, 11, 16, 17 AND THE THIRD TO LAST SENTENCE OF SECTION 3 OF THIS LIMITED
GUARANTEE, ARE ILLEGAL, INVALID OR UNENFORCEABLE IN WHOLE OR IN PART, OR THAT
THE GUARANTOR IS LIABLE FOR AMOUNTS IN EXCESS OF ITS OBLIGATIONS HEREUNDER (PLUS
PREVAILING PARTY COSTS) AS A RESULT OF THE MERGER AGREEMENT OR THIS LIMITED
GUARANTEE (WHICH SHALL INCLUDE, WITHOUT LIMITATION, ANY LOSSES, DAMAGES,
OBLIGATIONS OR LIABILITIES SUFFERED AS A RESULT OF THE MERGER AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED

6


--------------------------------------------------------------------------------




thereby (including the termination of the Merger Agreement or the breach of the
Merger Agreement by the Buyer Parties)) or (2) that the Guarantor, any Sponsor
Affiliate, or any Buyer Party is liable for any losses, damages, obligations or
liabilities suffered as a result of this Limited Guarantee or the Merger
Agreement and the transactions contemplated thereby (including as a result of
the termination of the Merger Agreement, any breach of the Merger Agreement by
the Buyer Parties or the failure of the transactions contemplated by the Merger
Agreement to be consummated) other than liability of the Guarantor under this
Limited Guarantee and the Other Guarantors under the Other Guarantees (as
limited by the provisions hereof and thereof), then (x) the Obligations of the
Guarantor under this Limited Guarantee shall terminate ab initio and shall
thereupon be null and void, (y) if the Guarantor has previously made any payment
under this Limited Guarantee, it shall be entitled to recover such payments from
the Company and (z) neither the Guarantor nor any Sponsor Affiliate shall have
any liability to the Company or any of its Affiliates with respect to the
transactions contemplated by the Merger Agreement or under this Limited
Guarantee.

 


8.             NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN OR MADE
PURSUANT HERETO SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
OR MADE AS OF THE DATE DELIVERED OR MAILED IF DELIVERED PERSONALLY OR MAILED BY
REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID, RETURN RECEIPT REQUESTED) TO THE
PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS
SHALL BE SPECIFIED BY LIKE CHANGES OF ADDRESS WHICH SHALL BE EFFECTIVE UPON
RECEIPT) OR SENT BY ELECTRONIC TRANSMISSION, WITH CONFIRMATION RECEIVED, TO THE
FACSIMILE NUMBER SPECIFIED BELOW:


(A)           IF TO GUARANTOR:

ValueAct Capital Master Fund, L.P.

c/o ValueAct Capital

435 Pacific Ave., 4th Floor

San Francisco, CA 94133

Attention: Allison Bennington

Tel: (415) 362-3700

Fax: (415) 362-5727


WITH COPY (WHICH SHALL NOT CONSTITUTE NOTICE) TO:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104-2808

Attn:  Christopher G. Karras

Tel: (215) 994-2412

Fax: (215) 655-2412

(b)           If to the Company:

ADESA, Inc.

13085 Hamilton Crossing Blvd.

Carmel, IN 46032

Attention:  George J. Lawrence

Facsimile No.:  (317) 249-4505

7


--------------------------------------------------------------------------------




Telephone No.:  (317) 249-4255

 

With a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention:  Robert S. Townsend

Facsimile No.:  (415) 268-7522


TELEPHONE NO.:  (415) 268-7080


9.             AMENDMENT.  THIS LIMITED GUARANTEE MAY NOT BE AMENDED EXCEPT BY
AN INSTRUMENT IN WRITING SIGNED BY THE PARTIES HERETO.


10.          SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS LIMITED
GUARANTEE IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY RULE OF LAW, OR
PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS LIMITED GUARANTEE
SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR
LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY
MANNER ADVERSE TO ANY PARTY; PROVIDED, HOWEVER, THAT THIS LIMITED GUARANTEE MAY
NOT BE ENFORCED WITHOUT GIVING EFFECT TO THE CAP PROVIDED IN SECTION 1 HEREOF
(PLUS ANY PREVAILING PARTY COSTS) AND THE PROVISIONS OF SECTIONS 2(B) THROUGH
2(E), 7 AND 10.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO SHALL
NEGOTIATE IN GOOD FAITH TO MODIFY THIS LIMITED GUARANTEE SO AS TO EFFECT THE
ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN A MUTUALLY ACCEPTABLE
MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED HEREBY BE CONSUMMATED AS
ORIGINALLY CONTEMPLATED TO THE FULLEST EXTENT POSSIBLE; PROVIDED, HOWEVER, THAT
THIS LIMITED GUARANTEE MAY NOT BE ENFORCED WITHOUT GIVING EFFECT TO THE CAP
PROVIDED IN SECTION 1 HEREOF (PLUS ANY PREVAILING PARTY COSTS) AND THE
PROVISIONS OF SECTIONS 2(B) THROUGH 2(E), 7 AND 10.


11.          ENTIRE AGREEMENT.  THIS LIMITED GUARANTEE CONSTITUTES THE ENTIRE
AGREEMENT AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERTAKINGS, BOTH WRITTEN AND
ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


12.          ASSIGNMENT.  NEITHER THE COMPANY NOR THE GUARANTOR MAY ASSIGN ITS
RIGHTS, INTERESTS OR OBLIGATIONS UNDER THIS LIMITED GUARANTEE TO ANY OTHER
PERSON (EXCEPT BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY (IN THE CASE OF AN ASSIGNMENT BY THE GUARANTOR) OR THE
GUARANTOR (IN THE CASE OF AN ASSIGNMENT BY THE COMPANY); PROVIDED, THAT (I) THE
GUARANTOR MAY ASSIGN ALL OR A PORTION OF ITS RIGHTS OR OBLIGATIONS HEREUNDER TO
AN AFFILIATE OR TO AN ENTITY MANAGED OR ADVISED BY AN AFFILIATE OF THE
GUARANTOR, AND (II) IF A PORTION OF THE GUARANTOR’S COMMITMENT UNDER ITS EQUITY
COMMITMENT LETTER IS ASSIGNED IN ACCORDANCE WITH THE TERMS THEREOF, THEN A
CORRESPONDING PORTION OF ITS OBLIGATIONS HEREUNDER MAY BE ASSIGNED TO THE SAME
ASSIGNEE; PROVIDED, HOWEVER, THAT NO SUCH ASSIGNMENT SHALL RELIEVE THE GUARANTOR
OF ITS OBLIGATIONS HEREUNDER, UNLESS OTHERWISE AGREED IN WRITING BY THE COMPANY.


13.          PARTIES IN INTEREST.  THIS LIMITED GUARANTEE SHALL BE BINDING UPON
AND INURE SOLELY TO THE BENEFIT OF EACH PARTY HERETO, AND NOTHING IN THIS
LIMITED GUARANTEE, EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY
OTHER PERSON ANY RIGHT, BENEFIT OR REMEDY OF ANY

8


--------------------------------------------------------------------------------




nature whatsoever under or by reason of this Limited Guarantee, except with
respect to an assignee permitted by Section 12 hereof.

 


14.          GOVERNING LAW; JURISDICTION.  THIS LIMITED GUARANTEE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF, EXCEPT FOR MANDATORILY APPLICABLE PROVISIONS OF THE DELAWARE GENERAL
CORPORATION LAW.  EACH PARTY TO THIS LIMITED GUARANTEE HEREBY IRREVOCABLY AGREES
THAT ANY LEGAL ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
LIMITED GUARANTEE SHALL BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK AND
EACH PARTY HERETO AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE, IN ANY SUCH ACTION, SUIT OR PROCEEDING, ANY CLAIM THAT IT IS NOT
SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURT, THAT THE ACTION, SUIT OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE ACTION,
SUIT OR PROCEEDING IS IMPROPER OR THAT THIS LIMITED GUARANTEE, OR THE SUBJECT
MATTER HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT.  EACH PARTY
HERETO FURTHER AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURT IN ANY
ACTION, SUIT OR PROCEEDING.  THE PARTIES AGREE THAT ANY OR ALL OF THEM MAY FILE
A COPY OF THIS SECTION 14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED AGREEMENT BETWEEN THE PARTIES IRREVOCABLY TO WAIVE ANY
OBJECTIONS TO VENUE OR TO CONVENIENCE OF FORUM.


15.          COUNTERPARTS; FACSIMILE DELIVERY.  THIS LIMITED GUARANTEE MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, AND BY THE DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, AND DELIVERED BY FACSIMILE, EACH OF WHICH WHEN EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


16.          COSTS AND EXPENSES.  IN ANY ACTION AT LAW OR SUIT IN EQUITY TO
ENFORCE THIS LIMITED GUARANTEE OR THE RIGHTS OF ANY OF THE PARTIES HEREUNDER,
THE PREVAILING PARTY IN SUCH ACTION OR SUIT SHALL BE ENTITLED TO RECEIVE A
REASONABLE SUM FOR ITS ATTORNEYS’ FEES AND ALL OTHER REASONABLE COSTS AND
EXPENSES INCURRED IN SUCH ACTION OR SUIT. ANY PAYMENT BY THE GUARANTOR UNDER
THIS SECTION 16 SHALL NOT REDUCE, LIMIT OR OTHERWISE AFFECT THE OTHER
OBLIGATIONS OF THE GUARANTOR HEREUNDER OR BE COUNTED TOWARDS THE CAP.


17.          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS LIMITED GUARANTEE OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor and the Company have caused this Limited
Guarantee to be executed and delivered as of the date first written above by its
officer thereunto duly authorized.

VALUEACT CAPITAL MASTER FUND, L.P.

 

 

 

 

By:

 VA Partners, LLC, its general partner

 

 

 

 

By:

/s/ George F. Hamel, Jr.

 

 

Name:

George F. Hamel, Jr.

 

Title:

Managing Member

 

 

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

ADESA, INC.

 

 

 

 

 

 

 

 

By:

/s/ David G. Gartzke

 

 

 

Name:

David G. Gartzke

 

 

Title:

Chairman and Chief Executive Officer

 

 

10


--------------------------------------------------------------------------------